internal_revenue_service department of the treasury index numbers washington d c contact person number release date cc dom fi p plr-111090-99 date december telephone number in reference to legend rider taxpayer policy rider spouse company state a c date d e f g h i j k formula m n o p q r formula s state law u v w the y conditions state law formula z aa bb cc dd method method formula formula ee state law formula state law dear this is in response to your june 18th letter requesting a series of rulings and to your subsequent correspondence providing supplemental information respecting those requests regarding the tax status of certain amounts received on death pursuant to rider the status of certain charges as distributions includible in taxpayer’s gross_income under sec_72 e and whether the exchange of taxpayer’s existing deferred_annuity_contract will be treated as an exchange described in sec_1035 a taxpayer facts taxpayer and his spouse are cash_basis taxpayers they file their federal_income_tax returns on a calendar_year basis unless otherwise stated all statutory references in this letter are made to the internal_revenue_code_of_1986 as amended the code b the company the company is a stock_life_insurance_company organized and operated under the laws of state company is licensed to engage in the life_insurance business in a it is a life_insurance_company within the meaning of sec_816 c the policy the policy will be issued as an individual single premium deferred_annuity_contract which will be known under the marketing name c the policy may be issued with two optional riders ie rider sec_1 and taxpayer proposes to acquire rider sec_1 and at the time he acquires the policy specifically taxpayer intends to assign to the company all rights under an existing individual deferred_annuity_contract that he owns solely in exchange for the new policy under the policy the company will make monthly payments herein referred to as income payments to a payee designated by the owner of the policy in this case taxpayer will be the policy’s owner as well as the designated payee under certain of the payment options available under the policy described further below the duration of the income payments may depend upon the continued life of an annuitant named in the policy who in this case will be taxpayer although the company permits the owner and annuitant to be different individuals the company assumes that the owner and the annuitant will be the same individual unless the owner indicates otherwise such payments will begin on the annuity date appearing in the policy and will continue for the period provided under the payment option chosen the original payment option and annuity date are specified by the owner in executing the application_for the policy the owner may change the payment option as well as the annuity date at any time before payments begin although the new date may not be later than the annuitant’s attained age of taxpayer proposes to apply for the policy with an annuity date of date ie when taxpayer reaches the age of d years there are two basic types of payment options available under the policy ie the e and f options the e options provide for a monthly income for a term or amount selected by the owner the f options provide for a monthly income for any certain period selected by the owner and then for as long as the annuitant is alive the payments made under the f options are determined on the basis of a mortality_table and interest rate with the minimum guaranteed payments specified in the policy being based upon the g table and interest at h if all persons receiving e option payments or guaranteed payments under an f option should die before all of the payments have been made the owner may name a new person to receive the benefits if no one has been named the payments will be made to the estate of the person receiving benefits the amount of each of the income payments will depend in part upon the amount of the i as of the annuity date the i is defined as the greater of the j or k for this purpose the j is computed pursuant to formula in computing the j interest will be added each day at the m announced by the company at the beginning of a specified n and guaranteed for the duration of the n the n of taxpayer’s policy will be o during which the m will be p at the conclusion of a policy’s n the owner may elect a new n from those offered by the company at the time provided that the new n does not expire after the annuity date if the owner does not elect a new n the duration of the new n will be the same as the previous n if offered by the company at the time otherwise it will be the next shortest n offered only n’s of a q will be offered by the company the k provides an r for the i computed pursuant to formula s in formula is calculated at the end of each n of the policy no cash withdrawals may be made from the policy whether by complete or partial surrender borrowing from the company or a third party or commutation of income payments thus consistent with the requirements of the standard nonforfeiture law for deferred_annuity contracts the sole nonforfeiture benefits available under the policy will consist of the income payments commencing at the annuity date as described above and the death_benefit described below the relevant provisions of the standard nonforfeiture model law for deferred_annuity contracts as promulgated by the national association of insurance commissioners the naic are found in sec_3a thereof these provisions are in effect in state see state law sec_3b and of the model law respectively requiring a cash_surrender_value at all times and a death_benefit at least equal to the cash_surrender_value at the time of death if the deferred_annuity_contract provides for a cash_surrender_value are by their terms inapplicable to the policy the death_benefit provisions of the policy come into effect and the policy beneficiaries are entitled to make the choices described below under three circumstances each of which must occur while the policy is in effect first those provisions apply if the owner of the policy dies before the annuity date second they apply if the owner is not a natural_person and the annuitant dies and third they apply if the owner of the policy is not a natural_person and the annuitant is changed in those three circumstances each beneficiary must choose to receive his entire_interest in the death_benefit ie an amount equal to the single premium paid for the policy either as a lump sum or if the death_benefit is dollar_figure or more as a series of payments under a payment option that meets the following conditions a the first payment must be made no later than one year after the date of death b payments must be made over the beneficiary’s life expectancy or over a period not exceeding the beneficiary’s life expectancy and c any payment option that provides for payments to continue after the death of the beneficiary will not allow the successor payee to extend the period of time over which the remaining payments are to be made under taxpayer’s policy the beneficiary will be spouse the beneficiary or if there is more than one beneficiary each beneficiary must choose to receive his or her entire_interest in the policy death_benefit under one of two provisions in the policy under the u provision a lump sum payment will be made equaling the death_benefit plus interest from the date of death to the date of payment with the rate of interest being set by the company at not less than h percent or any higher minimum rate required by the state in which the policy is issued under the v provision instead of receiving a lump sum the beneficiary may request death_benefit proceeds that equal or exceed w to be paid under a payment option that meets the y conditions if the owner dies after the annuity date or if the owner is not a natural_person and the annuitant dies after that date no death_benefit will be paid any remaining income payments will be paid to the payee or if the payee is the annuitant they will be paid to the beneficiary upon such a death the company will not allow a change in the payment option to extend the period of time over which the remaining payments are to be made the owner of the policy may name a new owner or annuitant before the annuity date and may name a new payee at any time the owner may also name a contingent annuitant who will become the annuitant if the annuitant dies while the policy is in effect in the case of taxpayer’s policy taxpayer has no plans to name a contingent annuitant or to transfer ownership of the policy to any other party and taxpayer expects to remain the payee d rider the company offers rider which may be acquired either at the time of the policy’s purchase or soon thereafter the company’s practice will be to allow rider to be added at any time within six months of the policy’s purchase rider also may be terminated at any time without affecting the continuation of the policy taxpayer proposes to acquire rider simultaneously with the policy as other purchasers of the policy typically are expected to do however the company is willing to issue the policy without rider and some of its marketing materials will indicate the benefits of owning the policy alone also rider is designed so that it may be attached to another annuity issued by the company taxpayer plans to hold rider only in connection with the policy rider provides annually renewable term life_insurance under it the company will pay a specified term life_insurance death_benefit the term_insurance benefit to the beneficiary when it receives proof that the insured died while the rider was in force and prior to the annuity date under the policy taxpayer will be the insured under the rider and spouse will be named as the beneficiary of the rider death_benefit upon the insured’s death the term_insurance benefit will be paid in one lump sum unless a payment option is chosen due to its premium structure the standard nonforfeiture law for life_insurance may require rider to provide small cash surrender values at some durations see sec_2 and of the standard nonforfeiture model law for life_insurance as promulgated by the naic and state law because the rider charges guaranteed under method grow more slowly than under the commissioners standard ordinary mortality tables cash values may be created under the standard nonforfeiture law in certain situations since term_insurance is involved the cash values emerge if required and then diminish over time they do not rise to equal the contract’s face_amount as in the case of whole life coverage the methodology for determining rider 1’s cash_surrender_value is set forth in that rider’s basis of values provision and the amount of the cash_surrender_value for each duration if any is shown on the rider specifications page the amount of the term_insurance benefit is defined in the rider as the greatest of the three amounts calculated under formula the rider is intended to qualify as a life_insurance_contract under sec_7702 by meeting that statute’s cash_value_accumulation_test taxpayer and the company represent that the rider so qualifies the term_insurance benefit which generally increases over time and potentially changes each month is set forth in a schedule shown on the rider specifications page the company provides a selection of aa progressively greater amounts of term_insurance benefits from which an applicant may choose the maximum term_insurance benefit amount that may be selected is the greater of bb percent of the premium paid for the policy or cc percent of the i under the policy at the time of death minus such premium the minimum amount is the greater of dd percent of the premium paid for the policy or cc percent of the i under the policy at the time of death minus such premium the company assesses a periodic charge for rider herein also referred to as the rider charge or rider charges in an amount calculated to cover the cost of term_insurance benefit payments expected to be made related expenses and an element of profit for the company by virtue of this charge the rider is self- supporting ie it is not supported by the premium collected by the company for the policy the owner of the policy may elect before the beginning of each n to pay the periodic rider charge in cash if cash payment is not chosen the rider charge will be assessed against the j of the policy rider charges will become the property of the company’s z the company will be obligated to pay the term_insurance benefit under all riders taxpayer has no plan to pay the charges for rider out of pocket the rider charges if rider is attached to the policy will be determined using either method or method as follows if method is in effect and an annual rider charge is levied at the start of each year under the rider a rider year it will equal the amount computed pursuant to formula if method is in effect and an annual rider charge is levied at the start of each rider year it will equal the amount computed pursuant to formula if rider is not attached to an annuity method will be used to determine the rider charges the company may change the schedule of current term rider insurance rates at the beginning of each n if rider is attached to an annuity or otherwise at the beginning of each rider year in either case the rates imposed under rider may never exceed the ee shown on the rider specifications page since the company understands that the rider charges when assessed against the policy’s j will be treated as distributions includible in the gross_income of the owner of the policy as provided in sec_72 rider contains a notice to this effect the company plans to report such amounts on a form 1099-r the rider will terminate on the earliest of the date the policy terminates the annuity date the end of the rider year in which the owner timely requests termination of the rider immediately after a term_insurance benefit is paid under the rider or upon failure to pay the rider charge if the owner has elected to pay the rider charge in cash e rider rider is also offered with the policy upon notice to the company of the terminal illness of the insured prior to the annuity date the company will pay a death_benefit to the beneficiary of the policy subject_to the terms of rider payment of benefits under this rider will terminate the policy and any other benefit riders attached to the policy including rider hence upon payment of benefits under rider neither income payments under the policy nor the term_insurance benefit will become payable terminal illness is defined as an illness or physical condition that can reasonably be expected to result in the death of the insured within months and has been certified as such by a physician the benefit paid under rider at any time will equal the death_benefit then payable under the policy and rider discounted by the accelerated benefit interest rate then in effect for a time period equal to the expected future lifetime of the insured as determined by the company but not more than months for this purpose the discount rate will be determined by the company and will not exceed an amount computed pursuant to formula the company has designed rider with the intent that the acceleration of the term_insurance benefit will be governed by sec_101 the company understands that sec_101 would not apply to the acceleration of the death_benefit payable under the policy accordingly upon acceleration of the term_insurance benefit and the policy death_benefit the company plans to report the term_insurance benefit portion of that payment on a form 1099-ltc and to report the policy death_benefit portion of that payment on a form 1099-r representations in connection with this request for rulings taxpayer and the company make the following representations the states in which the policy and rider are sold will allow the policy to be issued without rider the company is willing to issue the policy without rider the states in which the policy and rider are sold will allow rider to be sold with another deferred_annuity_contract the company is willing to issue rider in connection with another deferred_annuity_contract the policy is considered an individual annuity_contract under the law of taxpayer’s state of domicile and of all other jurisdictions in which it will be issued the policy satisfies the requirements of sec_72 and otherwise is treated as an annuity_contract within the meaning of sec_72 taxpayer’s existing deferred_annuity_contract and the policy that taxpayer proposes to acquire are annuity_contracts within the meaning of sec_1035 rider is considered a life_insurance_contract under the law of taxpayer’s state of domicile and of all other jurisdictions in which it will be issued and complies with the cash_value_accumulation_test of sec_7702 and b state requires that the reserves maintained with respect to the policy be maintained under state’s valuation law for individual annuities see state law the other jurisdictions in which company does business and in which it will sell policy require that the reserves maintained with respect to the policy be maintained under their comparable reserving laws with respect to annuity_contracts state requires that the reserves maintained with respect to rider be maintained under state’s valuation law for life_insurance see state law the other jurisdictions in which company does business and in which it will sell policy require that the reserves maintained with respect to the policy be maintained under their comparable reserving laws with respect to life_insurance contracts neither state nor any other jurisdiction in which company does business and in which it will sell policy and rider will permit it to maintain the entire amount of reserves it is required to maintain in connection with its liabilities under both either as life_insurance_reserves or as annuity reserves the policy and rider do not provide a single integrated death_benefit under state law and together they do not constitute a single integrated life_insurance_contract under state law rather they are two separate contracts under state law the policy can be annuitized at the same attained ages as other deferred_annuity contracts which the company issues can be annuitized consistent with the company’s and with industry practice generally taxpayer as the applicant for and owner of rider possesses an insurable interest in the life of the insured under that rider pursuant to state law law and analysis ruling_request number sec_101 generally provides that gross_income does not include amounts received whether in a single sum or otherwise under a life_insurance_contract if such amounts are paid_by reason of the death of the insured hence for the death_benefit under the rider to be excludable from gross_income as provided in sec_101 the rider must in addition to being separate and distinct from the policy satisfy the definition of the term life_insurance_contract under sec_7702 to satisfy that definition a contract must be a life_insurance_contract under applicable law and meet the requirements of either the cash_value_accumulation_test of sec_7702 and b or the guideline premium and cash_value corridor tests of sec_7702 c and d taxpayer and the company have represented that rider is considered a life_insurance_contract under the law of taxpayer’s state of residence and of all other jurisdictions in which it will be issued and that taxpayer as applicant for and owner of the rider possesses an insurable interest in the life insured under the rider ie his own the rider must also be considered separate and distinct from the policy if that were not the case the rider death_benefit even though technically payable under the rider instead of the policy would merely constitute an extension of the death_benefit payable under the policy ie an annuity death_benefit not excludable under sec_101 see revrul_55_313 1955_1_cb_219 see also 312_us_531 the rider and the policy represent two distinct contractual relationships between the company and taxpayer or any other owner as represented by taxpayer and the company the policy is subject_to the state law statutes and associated rules relating to policies issued as individual annuity_contracts and those rules differ from the rules applicable to life_insurance rider on the other hand is subject_to the statutes and associated rules relating to life_insurance contracts ie the legal requirements and constraints relating to life_insurance forms nonforfeiture values and reserves while rider will be acquired with the policy by taxpayer and by the typical purchaser the policy may be acquired without the rider rider could be acquired as a rider on any policy the company issues and need not be acquired solely in connection with the policy further rider may be acquired up to six months after the policy’s issue_date and may be discontinued at any time without affecting the status of the policy also an owner can obtain policy without providing any evidence of insurability but for an owner to obtain the rider satisfactory evidence of insurability must be provided to the company from an economic standpoint the rider is funded independently of the policy from charges paid in after-tax_dollars taxpayer represents that such charges on average over all years and for all issue ages are economically sufficient to support the term_insurance benefit provided for those years in the same manner as any other charges for annually renewable term life_insurance by virtue of the formula used by the company to determine the minimum amount of the term_insurance benefit which an owner may elect that benefit will in any event be greater than the growth in the i of the policy to which it is attached the rider thus will provide a life_insurance_benefit separate from the benefit under the policy at all times the legislative_history of sec_7702 indicates that the term life_insurance_contract does not include that portion of any contract that is treated under state law as providing any annuity benefits other than as a settlement option thus although a life_insurance_contract may provide by rider for annuity benefits the annuity portion of the contract is not part of the life_insurance_contract for tax purposes thus an insurance arrangement written as a combination of term life_insurance with an annuity_contract is not a life_insurance_contract because all of the elements of the contract are not treated under state law as providing a single integrated death_benefit as a result only the term_insurance proceeds can be treated as life_insurance_proceeds upon the insured’s death however any life_insurance_contract that is treated under state law as a single integrated life_insurance_contract and that satisfies the sec_7702 guidelines will be treated for federal tax purposes as a single contract of life_insurance and not as a contract that provides separate life_insurance and annuity benefits see s prt vol th congress 2d session p taxpayer has represented that the policy and rider do not provide a single integrated death_benefit under state law and together they do not constitute a single integrated life_insurance_contract under state law rather they are two separate contracts under state law since the rider constitutes a life_insurance_contract under applicable law separate and apart from the policy within the meaning of sec_7702 and also meets the cash_value_accumulation_test of sec_7702 the rider qualifies for treatment as a life_insurance_contract under sec_7702 ruling_request number taxpayer and the company have represented that the policy is considered an annuity_contract within the meaning of sec_72 section sec_72 provides that any amount received under an annuity_contract before the annuity_starting_date is includible in gross_income to the extent of the income_on_the_contract for this purpose sec_72 indicates that income_on_the_contract is the excess of the contract’s cash_value determined without regard to any surrender charge over the investment_in_the_contract at such time rider is a separate contract from the policy and the charges supporting that rider if not paid_by the owner out of pocket are assessed against the j an element of the i under the policy whenever a rider charge is assessed taxpayer will be deemed to have received a distribution from the policy before its annuity_starting_date in the case of the policy the i represents the single premium paid for the policy increased by interest credited less any applicable charges which may be transferred at the end of a term in an exchange for a replacement annuity albeit with no surrender_value the entire amount of the i is available to fund the purchase of an annuity the i also funds the income payments due under the policy beginning on the annuity date while it is true that the i cannot be reduced to cash by virtue of a surrender or borrowing sec_72 refers to a cash_value and determines that amount without regard to any surrender charge thus distinguishing it from the cash_surrender_value of an annuity_contract ruling_request number taxpayer and the company have represented that taxpayer’s existing deferred_annuity_contract as well as the policy taxpayer proposes to acquire are each considered an annuity_contract within the meaning of sec_1035 further taxpayer represents that he intends to assign all rights under his existing deferred_annuity_contract solely in exchange for the new policy hence apart from the presence of rider sec_1 and on the policy received at the time of the exchange taxpayer’s proposed exchange would be treated as an exchange described in sec_1035 when the proposed exchange occurs the entire cash_surrender_value of taxpayer’s existing deferred_annuity_contract will be transferred to the company and credited as the i under the new policy then a portion of the j equal to the initial charge for rider will be applied to acquire the rider taxpayer’s acquiring rider and on the policy issued in the exchange does not preclude or in any way alter the application of sec_1035 those riders are acquired for a portion of the j of the policy and not for all or any portion of taxpayer’s deferred_annuity_contract holdings based on the facts and representations made we hold that the proceeds payable under rider upon the death of the insured will be excludable from the gross_income of the beneficiary thereof as provided in sec_101 all rider charges including the initial charge when assessed against the j under the policy are treated as distributions includible in taxpayer’s gross_income as provided in sec_72 and for that purpose the i is treated as the cash_value of the policy within the meaning of that section the exchange of taxpayer’s existing deferred_annuity_contract for the policy will be treated as an exchange described in sec_1035 taxpayer has sought no ruling regarding the potential application of the penalty imposed by sec_72 to any amounts deemed distributed to taxpayer to acquire rider and or rider we note that that penalty will apply to the receipt of any amount under an annuity_contract except the amounts specified in sec_72 we are not ruling on the tax consequences or effects of the addition of rider or rider to any other product offered by the company nor should the holdings herein be construed to apply to the issuance of either rider or rider or the policy in combinations other than as described in this ruling further taxpayer has sought no ruling regarding the applicability of sec_101 to any portion of the proceeds payable under rider and no ruling regarding the applicability of that section is being issued the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products by donald j drees senior technician reviewer branch
